         Case 5:21-cv-00126-JLS Document 86 Filed 09/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Ercole A. Mirarchi                                 :
                                                   :      21-cv-126
      v.                                           :
Kathy Boockvar, et al.                             :


                                 ENTRY OF APPEARANCE

       Kindly enter my appearance on behalf of Defendant Bucks County Board of Elections in the

above-captioned matter.


                                                   BUCKS COUNTY LAW DEPARTMENT



                                                 BY: /s/ Joseph J. Khan, Esquire
                                                      Joseph J. Khan, Esquire
                                                     County Solicitor
                                                      Attorney I.D. No. 86620
                                                      Bucks County Administration Building
                                                      55 East Court Street
                                                      Doylestown, PA 18901
                                                      (215) 348-6464
Date: 9/13/21
          Case 5:21-cv-00126-JLS Document 86 Filed 09/13/21 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Ercole A. Mirarchi                                   :
                                                     :       21-cv-126
      v.                                             :
Kathy Boockvar, et al.                               :

           I, Joseph J. Khan, Esquire, County Solicitor, certify that on the 13th day of September
2021, I served a true and correct copy of the above-captioned Entry of Appearance on behalf of
Defendant Bucks County Board of Elections upon all parties of record via the Court’s electronic
filing system and upon the following individual via first class U.S. mail, postage prepaid:

Mr. Ercole A. Mirarchi
1625 W. Ritner Street
Philadelphia, PA 19145


                                                     BUCKS COUNTY LAW DEPARTMENT



                                                    BY: /s/ Joseph J. Khan, Esquire
                                                         Joseph J. Khan, Esquire
                                                        County Solicitor
                                                         Attorney I.D. No. 86620
                                                         Bucks County Administration Building
                                                         55 East Court Street
                                                         Doylestown, PA 18901
                                                         (215) 348-6464
Date: 9/13/21




                                                2
